Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 was filed after the mailing date of the Final Rejection on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment filed 05/27/2022 has been entered. Claims 1-23 remain pending. Applicant’s amendment to Claims 1-23 overcome the 35 U.S.C. 103 rejection of Claims 1-23.

Response to Arguments
Applicant’s arguments, see Pages 23-36, filed 05/27/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-23 have been fully considered and are persuasive.  The35 U.S.C. 103 rejection of claims 1-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Srinivasan (US20150308856). Srinivasan teaches a system for monitoring mobile locations with sensor and meter information. The prior art Srinivasan teaches the limitations “A method for providing energy audits, comprising: providing an electronic floorplan of a building for conducting an energy audit of energy consuming components on an energy audit application on network device with one or more processors, a non-transitory computer readable medium and a communications interface for connecting the network device to a communications network; (1) moving the network device physically into the building to a plurality of first different physical locations within the building wherein the network device is connected to the communications network;  (2) moving the network device to one or more selected second physical locations wherein the network device is not connected to the communication network within the building, and wherein the one or more selected second physical locations of the network device in the building when it is offline correspond to a selected virtual locations on the electronic floorplan for the building; (8) receiving a plurality of collection selection inputs on the energy audit application on network device including: (a) audio information from an audio component on the network device (b) visual information from a camera component on the network device, and (c) electronic information from an electronic keyboard component on the network device, the audio, visual and electronic information including information collected for the selected energy consuming component at the specific location on the electronic floorplan of the building; (9) storing the received audio, visual and electronic information in the configurable electronic template on the energy audit application on network device; repeating steps (1)-(5) for a plurality of other selected energy consuming components at a plurality of other specific locations on the electronic floorplan of the building; creating an energy audit summary report on the energy audit application on the network device with the stored audio, visual and electronic information, wherein the energy audit summary report is dynamically updated on the energy audit application on the network device as energy consuming components are identified in the building; TELEPHONE (312) 332-3751moving the network device to a new physical location inside or outside of the building that allows the network device to connect to the communications network via the communications interface on the network device; connecting automatically from the energy audit application on the network device via the communications interface on the network device to a server energy audit application on a server network device with one or more processor via the communications network.” Secondary prior art Curtis (US20040107114) teaches the limitations “providing via the energy audit application a template wizard presenting questions to be answered to assist in creating a plurality of new data fields in a configurable electronic template with a plurality of information fields; providing the configurable electronic template on energy audit application the network device for conducting the energy audit of the energy consuming components, the configurable electronic template dynamically configurable during the energy audit; (5) presenting one or more questions from a template wizard on the energy audit application on the network device for the selected energy consuming component to determine whether any additional information fields are desired to be added to the selected energy consuming component not already included on the configurable electronic template; (6) receiving one or more answer selection inputs including answers to the presented one or more questions on the template wizard on the energy audit application on the network device; (7) dynamically and automatically adding with the template wizard on the energy audit application on the network device any desired additional informational fields to the configurable electronic template included in the one or more answer selection inputs for the selected energy consuming component.” Tertiary prior art Baek (US20150366035) teaches the limitations “(3) receiving a creation selection input on the energy audit application on the network device to create a graphical marker for a selected energy consuming component at a specific location on the electronic floorplan of the building;  KENOSHA, WISCONSIN 53144 TELEPHONE (312) 332-3751(4) displaying the graphical marker in a first color on the energy audit application on the network device at the specific location on the electronic floorplan of the building for the selected energy consuming component.” Quaternary prior art Plymale (US10956497) teaches the limitation “allowing automatic synchronizing of all energy audit data collected at the one or more selected second physical locations on the electronic floorplan; automatically synchronizing data stored on the energy audit application on network device with the server energy audit application on the server network device, thereby allowing energy audit information for the electronic floorplan of the building to be identical on the network device and the server network device.” The limitations “the building materials of the building prevent a successful connection to the communications network” is well known and understood in the art, as evidenced by previously presented NPL Wilson Amplifiers (Wilson Amplifiers, “11 Major Building Materials that kill your cell phone reception”, 01/28/2020) and previously presented NPL Signal Boosters (Signal Boosters, “Building Materials that kill your Cell Reception”, 03/05/2020). The limitation “the network device is designated as offline and not connected to the communication network within the building, the offline designation thereby preventing constant retries to connect to the communications network and preserving power on the network device and when the network device is offline at TELEPHONE (312) 332-3751a later time when the network device is again connection to the communications network” is well understood and known in the art, as evidenced by previously presented prior arts US10366378, US20140310365, JP2013059069, US20060075269 and JP2007089265. The combination of Srinivasan, Curtis, Baek, and Plymale is silent with  regard to the limitations “providing via the energy audit application a creation component to create and change colors for plurality of graphical markers for energy consuming components at specific locations on the electronic floorplan of the building, the plurality of graphical markers including progress indicators comprising a first color for a selected energy consuming component indicating energy audit information has not been collected for the selected energy consuming component, a second color indicating the energy audit information has been collected for the selected energy consuming component and a third color indicating a problem exists with the selected energy consuming component that requires additional action” and “(10) displaying the graphical marker in the second color on the energy audit application on the network device at the specific location on the electronic floorplan of the building for the selected energy consuming component visually indicating energy audit information collected for selected energy consuming components has been completed or displaying the graphical marker in the third TELEPHONE (312) 332-3751color on the energy audit application on the network device at the specific location on the electronic floorplan of the building for the selected energy consuming component visually indicating a problem exists with the selected energy consuming component that requires additional action” and there is no evidence which suggests that one of ordinary skill in the art would modify Srinivasan, Curtis, Baek, and Plymale to change the colors for graphical markers based on the progress of the collection of the information of the energy audit or that a problem exists. This is an improvement to the verification and inspection of energy consuming and producing devices during an energy audit. By changing the color of the graphical markers to relay the information of the status of the energy audit information gathering or that a problem exists with an energy consuming component allows for the user to be visually alerted to the state of the audit. Claims 1-23 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863